Title: John Langdon to the American Commissioners, 21 October 1778: résumé
From: Langdon, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Portsmouth, N.H., October 21, 1778: Since the Courier de l’Europe, Captain Raffin, is ready to sail for Europe, I take the liberty of mentioning a matter advantageous to our allies and profitable to me. The British Navy was mostly furnished with masts from this port; lately I have sent to Boston all the masts for d’Estaing’s squadron. Please mention to the naval minister or any appropriate person that I will furnish the French navy with masts if someone in France will contract. My commission is 5% for the cargo and disbursements and 5% on the sale of articles sent for payment.>